       1
                                                                                           FILED
                                                                                 CLEKIi,IIS.DISTRICT'COL`Ai        ',
       2

       3

       4
                                                                                 5/13/19
                                                                              CENIIUL DISTRICT OF CALIFORtiIA
                                                                                BY:        1~~      DEP[~IY'
       5


      6                          UNITED STATES DISTRICT COURT
      7                         CENTRAL DISTRICT OF CALIFORNIA
      8
           ~ UNITED STATES OF AMERICA,
      9

      10                               Plaintiff,         CASE NO.            EDCR19-00035-JGB
      11               v.
__   ___--
       12 HECTOR EVAN DE LA TORRE                          ORDER OF DETENTION
       13i
      14                               Defendant.
      15

     16                                                    I.
     17        A.() On motion of the Government in a case allegedly involving:
     18             1.() a crime of violence.
     19            2.() an offense with maximum sentence of life imprisonment or death.
     20            3.()      a narcotics or controlled substance offense with maximum sentence
     21                      often or more years .
     22            4.()     any felony -where the defendant has been convicted oftwo or more
     23                      prior offenses described above.
     24            5.(}     any felony that is not otherwise a crime of violence that involves a
     25                      minor victim,or possession ox use ofa firearm or destructive device
     26                     or any other dangerous weapon, or a failure to register under 18
     27                     U.S.0 § 2250.
     28        B. ~)      On motion by the Government /()on Court's own motion, in a case

                                  ORDER OF DF.1'EN7'IAN AFTER HEARING(l8 U.S.C.§3142(1))

           CR-94(06/07)                                                                                       Page l of4
                           allegedly involving:
 2            (X)          On the further allegation by the Government of:
 3              1. (x)        a serious risk that the defendant will flee.
 4             2. O           a serious risk that the defendant will:
 5                   a.()obstruct or attempt to obstructjustice.
 6                    b.()threaten, injure, or intimidate a prospective witness or juror or
 7                            attempt to do so.
 8         C. The Government( }is/ ~)is not entitled to a rebuttable presumption that no
 9             condition or combination ofconditions will reasonably assure the defendant's
10'            appearance as required and the safety of any person or the community.
11
12                                                         II.
13         A.(x)        The Court finds that no condition or combination of conditions will
14                      reasonably assure:
15             1. (x)        the appearance ofthe defendant as required.
16                   (X}     and/or
17             2. (X)        the safety of any person or the community.
18        B.() The Court finds that the defendant has not rebutted by sufficient
19                      evidence to the contrary the presumption provided by statute.
20

21                                                        III.
22        The Court has considered:
23        A. the nature and circumstances ofthe offenses)charged,including whether the
24            offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
25             victim or a controlled substance, firearm, explosive, or destructive device;
26        B. the weight ofevidence against the defendant;
27        C. the history and characteristics ofthe defendant; and
28        D. the nature and seriousness of the danger to any person or to the community.

                                  ORDER Of DETENTION AFTER HEARING(18 If.S.C. §3142(1))

      CR-94(OG/07)                                                                        Pagc 2 of4 ~
                                                   IV.
     The Court also has considered all the evidence adduced at the hearing and the
     arguments and/or statements of counsel, and the Pretrial                         Services
     Report/recommendation.


                                                    V.
     The Court bases the foregoing findings)on the following:
     A.(x)        As to flight risk:
                  UNKNOWN BACKGROUND INFORMATION

                   NO KNOWN SURITIES




    B. ~)         As to danger:
                   INSTANT ALLLCTA'TIONS

                 ('RTMTNAT. F~TS'1'ORY

                  CURRENTLY SERVING STATE PRISON PERM FOR OFFENSE Il~`VOLVING
                  DOMESTIC VIOLENCE.




                                                   VI.
    A. O          The Court finds that a serious risk exists that the defendant will:
               1.()obstruct or attempt to obstruct justice.
               2.()attempt to/( )threaten, injure or intimidate a witness or juror.


                          ORDER ON UE7'ENTIOIV AF"I'ER HEARING (18 U.S.C. §3142(1})

CR-94(06/07)                                                                           Page 3 of4
  1          B. The Court bases the foregoing findings)on the following:
 2
 3
 4
 5
 h

 7
 8
 9                                                     VII.
10
11           A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12           B. IT IS FURTHER ORDERED that the dEfendant be committed to the
13               custody ofthe Attorney General for confinement in a corrections facility
14 I~            separate, to the extent practicable, from persons awaiting or serving
15               sentences or being held in custody pending appeal.
16          C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17               opportunity for private consultation with counsel.
18          D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
19               or on request of any attorney for the Government,the person in charge of
20               the corrections facility in which the defendant is confined deliver the
21               defendant to a United States marshal for the purpose of an appearance in
22               connection with a court proceeding.
23
24
25                                                                               ""rt

26 DATED: May 13, 2019
                                                     KENLY KIYA KATO
27                                                   UNITED STATES MAGISTRATE JUDGE
28

                                ORDER OF DETCNTION AFTER HEARING (18 U.S.C. §3142{i))

        CR-94(06/07}                                                                       Page 4 of4
